273 F.2d 524
Virginia W. HARRIS, Appellant,v.PENNSYLVANIA RAILROAD COMPANY, a corporation, Appellee.
No. 15239.
United States Court of Appeals District of Columbia Circuit.
Argued December 10, 1959.
Decided December 23, 1959.

Miss Mable D. Haden and Miss A. Lillian C. Kennedy, Washington, D. C., for appellant.
Mr. Paul F. McArdle, Washington, D. C., for appellee.
Before EDGERTON, DANAHER and BASTIAN, Circuit Judges.
PER CURIAM.


1
Appellant originally filed a suit in the District Court on July 31, 1956, for personal injuries sustained on July 2, 1955. That suit was dismissed for want of prosecution, after it had been transferred to the Municipal Court. Notice of appeal was filed, but the appeal was abandoned. The present suit covering the same subject matter was filed in the District Court on January 13, 1959, more than three years after the happening of the alleged accident. The case was dismissed by that court as being barred by the statute of limitations. § 12-201 D.C. Code (1951).


2
We agree.


3
Affirmed.